Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 1 of 10




            EXHIBIT A
                               Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 2 of 10

    SUMMONS - CIVIL                                                                                                                      STATE OF CONNECTICUT
    JD-CV-1 Rev, 10-15
    C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                        SUPERIOR COURT
    52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                              www.jud.ct.gov z
    See other side for instructions
  n "X" if amount, legal interest or property in demand, not including interest and
  "costs is less than $2,500.
  571 "X" if amount, legal interest or property in demand, not including interest and
      costs is $2,500 or more.
    fl "X" if claiming other relief in addition to or in lieu of money or damages,
    TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
    this Summons and attached Complaint.
    Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code) Telephone number of clerk                   Return Date (Must De a Tuesday)
   (C.G.S. §§ 5/-346, 51-350)                                                                            (with area code)

    235 Church Street, New Haven, CT 06510                                                                       (203 )503-6800                       January                   26 , 2 021
                                                                                                                                                             Month            175b7r —`7TaT—
    111 Judicial District                 111   GA.
                                                                      At (Town in which writ is returnable)(C.C.S. §§ 51-346, 51-349)                 Case type code (See list on page 2)
          Housing Session                       Number                New Haven                                                                        Major:      M              Minor: 90
     For the Plaintiff(s) please enter the appearance of:
     Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                      JUnS   number (to be ertered by attorney only)
     Cicchiello & Cicchiello, LLP, 364 Franklin Avenue, Hartford, CT 06114                                                                            419987
     Telephone number (with area code)                                Signature of Plaintiff (If self-represented)
    (860) 296-3457
     The attorney or law firm appearing for the plaintiff, or the plaintiff if                                 Email address for delivery of papers under Section 10-13 (if agreed to)
     self-represented, agrees to accept papers(service) electronically in         111   Yes    II] No           m michaud@cicchielloesq.com
     this case under Section 10-13 of the Connecticut Practice Book.

     Number of Plaintiffs: 1                         Number of Defendants: 1                                 Form JD-CV-2 attached for additional parties
          Parties             Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
           First            Name: Moein Mohamad                                                                                                            P-01
          Plaintiff         Address: 79 Four Bridge Road, Somers, CT 06071

        Additional          Name:                                                                                                                                                              P-02
         Plaintiff          Address:
          First             Name:   CAL
                                      %  mated Lo_gic Contracting Services, Inc. 150 Roberts Boulevard, Kennesaw, GA 30144                                                                     D-01
        Defendant           Address: Age t:t..r c.orporation bystem,-bi BUrnside Ave, East Hartford, CT 06108

        Additional          Name:                                                                                                                                                              D-02
        Defendant           Address:

        Additional          Name:                                                                                                                                                              D-03
        Defendant           Address:

        Additional          Name:                                                                                                                                                              D-04
        Defendant           Address:

     Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.jud.ctgov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have t take is described in the Connecticut Practice Book which may be found in a superior court law

    /7
   library or on-line at www.jud 4t.gov under "Court Rules."
5. If y have questions a
i I g I questions.
                                   e Summons and Com int, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on

       gn             and "X"prop                                                Commissioner of the     Name of Person Signing at Left                                      Date signed
                                                                                 Superior Court
                                                                                 Assistant Clerk         MEGAN L. MICHAUD                                                    12129/2020
        ,
     I this S mmons         igne by a Clerk:                                                                                                                         For Court Use Only
      . The igning has been one so that the Plaintiff(s) will not be denied access to the courts.                                                            Fi   Date
       . It the responsibility/of the Plaintiff(s) to see that service is made in the manner provided by law.
            e Clerk is not permitted to give any legal advice in connection with any lawsuit.                                                                                                     EST
       . The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
         in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.                                                                       aINICZ —
                                                                                                                                                   COI                              ‘TE MARE HAL
                                                                                                                                                                                  T PERSON
       I certify I have read and           Signed (Self-Represented Plaintiff)                                                    Date                                   u mber
       understand the above:
                                                                                              (Page 1 of 2)
       Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 3 of 10
RETURN DATE: JANUARY 26, 2021 :            SUPERIOUR COURT

MOEIN MOHAMAD                                            J.D. OF NEW HAVEN
                                                         AT NEW HAVEN
      VS.                                    •

AUTOMATED LOGIC CONTRACTING :
SERVICES, INC.                                           DECEMBER 29, 2020

                                             COMPLAINT


      1.     Plaintiff, Moein Mohamad, was at all times set forth herein, and remains, a

resident of the Town of Somers in the State of Connecticut.

      2.      Defendant, Automated Logic Contracting Services, Inc. is a foreign corporation,

organized and existing under the laws of the State of Georgia, with a business address of 1150

Roberts Boulevard, Kennesaw, GA 30144.

      3.      Plaintiff filed an administrative complaint with the Connecticut Commission on

Human Rights and Opportunities on or about August 3, 2020, and received a Release of

J urisdiction letter dated December 18, 2020, which is attached hereto as Exhibit A. This

action, being brought within ninety (90)days of aforesaid date, is timely.

      4.      Plaintiff was hired by the Defendant on or about December 15, 2014 as a

Business Manager.

      5.      Plaintiff worked at the Defendant's Wallingford, Connecticut location.

      6.      Plaintiff is from Palestine.

       7.     Plaintiff is Muslim.

      8.      During Plaitniffs employment he supervised an employee, Rosalee Pelletier, who

made a number of discriminatory and harassing comments to Plaintiff based on his National

Origin and Religion.

       9.     Ms. Pelletier was continuously unprofessional and disrespectful to Plaintiff, who

was her supervisor.

       10.    Ms. Pelletier made negative comments about Plaintiffs accent.
          Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 4 of 10
       11.   Ms. Pelletier commented that people born outside of the United States should not

be in management.

       12.    In the last four months of Plaintiffs employment he raised several complaints with

the Defendant Human Resources department about Ms. Pelletier's behavior and discriminatory

comments.

       1 3.   Despite Plaintiffs complaints to Human Resources nothing was done and Ms.

Pelletier's harassing and discriminatory actions continued.

       14.    The final complaint Plaintiff raised to Human Resources about Ms. Pelletier's

discrimination was two days before the Plaintiff was terminated.

       15.    Plaintiff was then terminated on June 8, 2020.

       16.    Any and all reasons identified by the Defendant for Plaintiffs termination are

pretext to mask unlawful discrimination and retaliation.

COUNT ONE:            RACE DISCRIMINATION AND WRONGFUL TERMINATION IN
                      VIOLATION OF C.G.S.§ 46a-60(b)(1)

       1.     The Plaintiff repeats and re-alleges paragraphs 1 through 16 above, and

incorporates them as paragraphs 1 through 16 of this First Count as if fully set forth herein.

       17.    The Plaintiff was discriminated against and terminated on account of his Race,

in violation of Conn. Gen. Stat. § 46a-60(b)(1), as set forth above.

       18.    As a result of the foregoing unlawful conduct, Plaintiff has suffered, and will

continue to suffer, lost wages and other consequential losses and damages.

       19.     As a further result of the foregoing unlawful conduct, the Plaintiff has incurred, and

will incur in the future, attorney's fees and costs.

       20.     As a further result of the foregoing unlawful conduct, the Plaintiff has suffered

and will continue to suffer in the future, considerable emotional and psychological pain and

suffering.
         Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 5 of 10
• COUNT TWO:      RELIGIOUS DISCRIMINATION AND WRONGFUL TERMINATION IN
                  VIOLATION OF C.G.S.§ 46a-60(b)(1)

        1.     The Plaintiff repeats and re-alleges paragraphs 1 through 16 above, and

 incorporates them as paragraphs 1 through 16 of this First Count as if fully set forth herein.

        17.    The Plaintiff was discriminated against and terminated on account of his

 Religion, in violation of Conn. Gen. Stat. § 46a-60(b)(1), as set forth above.

        18.     As a result of the foregoing unlawful conduct, Plaintiff has suffered, and will

continue to suffer, lost wages and other consequential losses and damages.

        19.     As a further result of the foregoing unlawful conduct, the Plaintiff has incurred, and

 will incur in the future, attorney's fees and costs.

        20.     As a further result of the foregoing unlawful conduct, the Plaintiff has suffered

 and will continue to suffer in the future, considerable emotional and psychological pain and

 suffering.


 COUNT THREE:          RETALIATION IN VIOLATION OF CONN. GEN. STAT.§ 46A-60(B)(4)



        1.      The Plaintiff repeats and re-alleges paragraphs 1 through 16 above, and

 incorporates them as paragraphs 1 through 16 of this Third Count as if fully set forth herein.

        17.      The Plaintiff engaged in protected employment activities in opposing and

 speaking up against the Defendant's discriminatory and unlawful conduct, as set forth above.

        18.     The Defendant retaliated against the Plaintiff for engaging in the aforesaid

 opposition to discriminatory and unlawful conduct by, inter alia, subjecting him to further

 discriminatory conduct and ultimately discharging his employment.

         19.    As a result of the foregoing unlawful conduct of the Defendant, the Plaintiff has

 suffered, and will continue to suffer, lost wages, as well as other consequential losses and

 damages.

        20.     As a further result of the foregoing unlawful conduct of the Defendant, the Plaintiff

 has suffered and will continue to suffer in the future, considerable emotional and

 psychological pain and suffering.
          Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 6 of 10
       21.   As a further result of the foregoing unlawful conduct of The Defendant, the Plaintiff

has expended, or will expend in the future, attorney's fees and costs.




                                          THE PLAINTIFF
                                          MOEIN MOHAMAD


                                          By:
                                          M           icha , Es
                                          CI c      o & CICCHIELLO, LLP
                                          3;4      klin Avenue
                                          Ha     d, CT 06114
                                          Tel:(860)296-3457
                                          Fax:(860) 296-0676
                                          Juris No.: 419987
                                          Email: mmichaud@cicchielloesq.com




                                                              A          C       A     EST

                                                             co ,,F dD. N 7! AN IEWICZ
                                                                         Ti   rt E MARSHAL
                                                               I NDIFFE r     PERSON
       Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 7 of 10
RETURN DATE: JANUARY 26, 2021 :            SUPERIOUR COURT

•MOEIN MOHAMAD                                         J.D. OF NEW HAVEN
                                                       AT NEW HAVEN
      VS.

AUTOMATED LOGIC CONTRACTING :
SERVICES, INC.                                         DECEMBER 29, 2020



                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

         1.   Money damages;
         2.   Allowable costs;
         3.   Reasonably attorneys' fees;
         4.   Punitive Damages;
         5.   Reinstatement or front pay; and
         6.   All other awardable relief the Court deems just and proper.


                                         THE PLAINTIFF
                                         MO 1N MOHAMA


                                                  . Mic ud,
                                                 LLO & CICCHIE LO, LLP
                                               ranklin Avenue
                                         H rtford, CT 06114
                                         Tel:(860)296-3457
                                         Fax:(860) 296-0676
                                         Juris No.: 419987
                                         Email: mmichaud@cicchielloesq.com




                                                                                IEWICZ
                                                                              ATE MARSHAL
                                                                            T PERSON
       Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 8 of 10



RETURN DATE: JANUARY 26, 2021       :            SUPERIOUR COURT

MOEIN MOHAMAD                                    J.D. OF NEW HAVEN
                                                 AT NEW HAVEN
     VS.

AUTOMATED LOGIC CONTRACTING :
SERVICES, INC.                                    DECEMBER 29, 2020



                       STATEMENT OF AMOUNT IN DEMAND

      The amount in demand exceeds $15,000.00, exclusive of interests and costs.



                                     THE PlAINTIFF
                                     MOE TMOrt MAD

                                     By:
                                     Mesa         chau , sq.
                                     CIC HI LLI & CICCHIELLO, LLP
                                     36 Fran lin Avenue
                                     Hartfor ,, CT 06114
                                     Tel:(860)296-3457
                                     Fax:(860)296-0676
                                     Juris No.: 419987
                                     Email: mmichaud@cicchielloesq.com




                                                                       VICZ
                                                                      MARSHAL
                                                                    aRSON
Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 9 of 10




                     EXHIBIT A
        Case 3:21-cv-00152-MPS Document 1-1 Filed 02/05/21 Page 10 of 10




                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Moein Mohamad
COMPLAINANT                                                         CHRO No. 2130071


VS.                                                                 EEOC No. 16A-2020-01417


Automated Logic Corporation
RESPONDENT

                                      RELEASE OF JURISDICTION

The Commission on Human Rights and Opportunities hereby releases its jurisdiction over the above-identified
complaint The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. Ifthis action involves a state agency or official, it may be brought in the Superior Court
for thejudicial district of Hartford.

A copy ofany civil action brought pursuant to this release must be served on the Commission at ROJ@ctgov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COMMISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN.GEN.STAT. §46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within
two years of the date of filing the complaint with the Commission unless circumstances tolling the
statute oflimitations are present.




DATE: December 18, 2020                                        Tanya A. Hughes, Executive Director



Service:
Complainant's counsel: mmichaud(cD,cicchielloesq,com
Respondent's counsel: jcarpentier@sevfarth.com
